Citation Nr: 0733292	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  03-25 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a seizure disorder.

2.  Entitlement to service connection for back pain.

3.  Entitlement to service connection for a leg disorder.

4.  Entitlement to service connection for an arm disorder.

5.  Entitlement to service connection for a disorder of the 
feet.  

6.  Entitlement to service connection for bilateral 
chondromalacia patella.



REPRESENTATION

Appellant represented by:	Clarence F. Rhea, attorney


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from September 1974 to May 
1977.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Montgomery, Alabama, Regional Office 
(RO).   

The claims for service connection for a disorder of the feet 
and a bilateral knee disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.   A seizure disorder was not present during service or 
manifest within a year after service.  

2.  A back disorder was not present during service, and 
arthritis of the spine was not manifest within a year after 
service.

3.  A leg disorder was not present during service, and 
arthritis of the joints of the legs was not manifest within a 
year after service.

4.  An arm disorder was not present during service, and 
arthritis of the joints of the arms was not manifest within a 
year after service.  

CONCLUSIONS OF LAW

1.  A seizure disorder was not incurred in or aggravated by 
service, and may not be presumed to have been incurred in 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.  A back pain disorder was not incurred in or aggravated by 
service, and arthritis of the spine may not be presumed to 
have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2007).

3.  A leg disorder was not incurred in or aggravated by 
service, and arthritis of the joints of the legs may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).

4.  An arm disorder was not incurred in or aggravated by 
service, and arthritis of the joints of the arms may not be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board finds that the content requirements of a 
duty to assist notice have been fully satisfied.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Letters from the 
RO dated in July 2002, March 2003 and June 2006 provided the 
veteran with an explanation of the type of evidence necessary 
to substantiate his claims, as well as an explanation of what 
evidence was to be provided by him and what evidence the VA 
would attempt to obtain on his behalf.  The letters 
adequately informed the veteran that he should submit any 
additional evidence that he had in his possession.  In 
addition, a letter issued in March 2006 included information 
regarding the assignment of initial ratings and effective 
dates.  The VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed.  The Board also finds that all relevant evidence has 
been properly developed.  The record includes the veteran's 
service medical records and the available post service 
medical treatment records.  The Board concludes, therefore, 
that the appeal may be adjudicated without a remand for 
further notification or development.  

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. §§ 1110, 1131.  If a chronic disorder such as 
arthritis or an organic disease of the nervous system is 
manifest to a compensable degree within one year after 
separation from service, the disorder may be presumed to have 
been incurred in service.  

In a written statement dated in March 2002, the veteran 
indicated that he had back pain, seizures, and disabilities 
of the legs and arms as a result of a fall while he was in 
the Marines.  

The veteran's service medical records do not contain any 
references to seizures or disorders of the arms, leg or back.  
The report of a service medical board report dated in April 
1977 indicates that the veteran had chondromalacia (the claim 
for which is being remanded) but contains no indication that 
he had seizures for disorders of the back, legs and arms. 

The earliest post service medical record containing such a 
reference to seizures and injuries to the back, legs and arms 
is dated many years after separation from service and long 
after the expiration of the one year presumptive period.  
Private medical records dated in September 1982 refelct that 
the veteran received multiple traumas after being struck by a 
motor vehicle.  His diagnoses included (1) hemothorax, (2) 
fracture of the femur, and (3) possible brachial plexus 
injury, right arm.  It was noted that he had been rendered 
unconscious during the accident.  A private medical record 
dated in November 1985 reflects that he had a history of 
being stuck by an automobile in August 1982 and had developed 
loss of consciousness with diffuse shaking of the right upper 
extremity and lower extremities lasting as long as an hour.  
The impression was possible seizure disorder.   

The Board concludes that the claim must be denied as there is 
no credible evidence of the claimed fall in service.  On the 
contrary, the post service evidence clearly shows that the 
problems resulted from injuries after service.  In summary, 
the evidence shows that a seizure disorder, and disorders of 
the arms, legs and back were not present during service or 
manifest within a year after service.  Accordingly, the Board 
concludes that the claimed disabilities were not incurred in 
or aggravated by service, and may not be presumed to have 
been incurred in service.  


ORDER

1.  Service connection for a seizure disorder is denied.

2.  Service connection for back pain is denied.

3.  Service connection for a leg disorder is denied.

4.  Service connection for an arm disorder is denied.


REMAND

The veteran's service medical records include a record 
demonstrating that the veteran reported bilateral knee pain 
and was diagnosed as having bilateral chondromalacia.  
Another service medical record dated in October 1975 reflects 
treatment for athlete's foot.  The veteran has reported that 
he continues to suffer from both of these disorders.  
Although a service medical board indicated that the 
chondromalacia existed prior to service, the Board notes that 
the veteran is presumed to have been in sound condition on 
entrance into service as his entrance examination of the 
knees was normal.  

The VA has a duty to afford a veteran a medical examination 
or obtain a medical opinion when necessary to make a decision 
on the claim.  See 38 U.S.C.A. § 5103A(d).  When the medical 
evidence is not adequate, the VA must supplement the record 
by seeking an advisory opinion or ordering another 
examination.  See McLendon v Principi, 20 Vet. App. 79 
(2006).  In the present case, there is documentation in 
service of the presence of chondromalacia and foot fungus, 
and statements from the veteran indicating continuity of 
symptomatology between the symptoms in service and the 
current problems.  In light of these factors, the Board 
concludes that an examination is required to determine the 
likelihood that the current respiratory problems are related 
to service.  

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any current chondromalacia 
and/or foot fungus.  The claims folder, 
including the service medical records 
should be made available to and reviewed 
by the examiner before the examination.  
The examiner should record the full 
history of the claimed disorders.  The 
examiner should specifically comment as 
to the likelihood that any currently 
found disability is related to the 
symptoms noted in service medical 
records.  

2.  Thereafter, the RO should 
readjudicate the claims for compensation 
taking into consideration any additional 
evidence received since the issuance of 
the last SSOC.  If any of the benefits 
sought on appeal remains denied, the 
appellant and the appellant's 
representative if any should be provided 
a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


